 1
     PAUL ANTHONY MARTIN
 2   Acting United States Attorney
     District of Arizona
 3
     RAYMOND K. WOO
 4   Arizona State Bar No. 023050
     E-mail: Raymond.woo@usdoj.gov
 5   JAMES R. KNAPP
     Arizona State Bar No. 021166
 6   E-mail: james.knapp2@usdoj.gov
     Assistant U.S. Attorney
 7   Two Renaissance Square
     40 North Central Avenue, Suite 1800
 8   Phoenix, Arizona 85004-4408
     Telephone: (602) 514-7500
 9   Attorneys for Plaintiff
10                       IN THE UNITED STATES DISTRICT COURT
11                             FOR THE DISTRICT OF ARIZONA
12
      United States of America,                             No. CR-20-0485-PHX-SPL
13
                           Plaintiff,                  GOVERNMENT’S SENTENCING
14                                                          MEMORANDUM
              vs.
15
16    Austin Ryan Steinbart,
17                         Defendant.
18          The United States requests that the Court accept the proposed plea agreement and
19   sentence Defendant Austin Steinbart to time served, followed by one year of supervised
20   release. As explained below, a sentence of time served is consistent with the anticipated
21   advisory guideline range (0-6 months) and supported by the relevant 18 U.S.C. § 3553
22   sentencing factors. If the Court accepts the plea agreement, the United States recommends
23   that the Court waive the presentence investigation report and impose sentence on the day
24   of the change-of-plea hearing. This Memorandum is provided for the Court to
25   “meaningfully exercise its sentencing authority under 18 U.S.C. § 3553” in the absence of
26   a presentence investigation report, in accordance with Fed. R. Crim. Proc. 32(c)(1)(A)(ii).
27   I.     Background
28          Defendant Austin Steinbart is a longtime Arizona resident and IT contractor with
 1   no prior criminal convictions. As alleged in the Indictment and discussed in numerous
 2   pretrial motions, Steinbart engaged in a bizarre series of criminal acts that involved the
 3   disclosure of sensitive medical information, extortionate threats, and false statements. (See,
 4   e.g., CR 3 (Complaint), 63 (Indictment), 125 (Order Denying Reconsideration of Pretrial
 5   Detention), 130 (Order Denying Motion to Suppress).)
 6                           Disclosure of sensitive medical information
 7          Counts 5-7 allege identity theft in violation of 18 U.S.C. § 1028(a)(7). On March
 8   13, 2020, Steinbart posted a video to his YouTube channel claiming he hacked “famous
 9   peoples’ medical records.” The video contained a cell phone recording of him at a computer
10   terminal accessing the “Patient Archive” at a California medical facility and exhibiting
11   patient records. The facility learned of the video and asked him to remove the sensitive
12   content from YouTube. Steinbart refused. In response to complaints, FBI agents visited
13   Steinbart at his Chandler home on March 19, 2020. The FBI asked Steinbart to remove the
14   videos and he again refused.
15                          Threats to “blockade” a file storage business
16          Counts 1-3 allege wire fraud in violation of 18 U.S.C. § 1343 and Count 4 alleges
17   interstate communications with intent to extort in violation of 18 U.S.C. § 875(d). On
18   March 21, 2020, Steinbart posted another video to his YouTube channel, this time
19   threatening to destroy the operations of a Connecticut-based file storage and file sharing
20   company. The company received a complaint that Steinbart posted sensitive third-party
21   information to a public folder in violation of the terms of service; when Steinbart failed to
22   respond to their inquiry, the company suspended his account. Steinbart retaliated by
23   directing his YouTube subscribers to flood the company’s tech support line with fictitious
24   emails and phone calls in an attempt to “chok[e] off more and more their ability to operate
25   their business every day until they either give us our files back or go out of business, their
26   choice.” As a result, the company received thousands of fictitious emails and support
27   requests, briefly disrupting its ability to serve its legitimate customers and costing it
28   thousands of dollars. Steinbart also threatened via Twitter to “send some PSYCHOS” to


                                                 -2-
 1   visit the company’s CEO in person if he didn’t get his account reinstated.
 2               Arrest date, pretrial release violations, and credit for time served
 3          Steinbart was first arrested on March 31, 2020, based on a criminal complaint and
 4   arrest warrant alleging one count of extortion in violation of 18 U.S.C. § 1030(a)(7)(C).
 5   (CR 3 (Complaint); CR 14 (Arrest Warrant).) He was released on conditions on April 3,
 6   2020, but after several pretrial release violations his release was revoked and he has been
 7   in custody since September 1, 2020. (CR 57, 61.) Steinbart will have approximately 198
 8   days of credit for time served on March 8, 2021.
 9   II.    Sentencing Calculations
10          The United States anticipates that Steinbart will have an adjusted offense level of 7
11   based on a guilty plea to Count 4 of the Indictment, interstate communications with intent
12   to extort in violation of 18 U.S.C. § 875(d):
13          Count 4, Interstate Communications with Intent to Extort
14          U.S.S.G. § 2B3.3            Base Offense Level:                        9
            U.S.S.G. § 3E1.1(a)         Acceptance of Responsibility:              -2
15
                                        Total Adjusted Offense Level:              7
16
     The United States also anticipates—based on the discovery and the pretrial services
17
     report—that Steinbart has no prior criminal convictions and would be in criminal history
18
     category I. This would result in an advisory range of 0-6 months of imprisonment.
19
            If Steinbart were to instead plead guilty to one of the wire fraud or identity theft
20
     counts, his advisory sentencing range would probably be similar:1
21
22          1
              If Steinbart were convicted of all counts at trial, his sentencing range would be
23   higher. He would not receive a reduction under U.S.S.G. § 3E1.1, plus he would have two
     separate count groups resulting in a total offense level of 11 under U.S.S.G. § 3D1.4. It’s
24   also possible the wire fraud sentencing range would be increased due to a loss amount
     adjustment, and the sentencing range for extortion would be higher if calculated under
25   U.S.S.G. § 2B3.2 (extortion by threat of injury). See, e.g., U.S.S.G. § 2B3.2 cmt. 2 (“This
     guideline applies if there was any threat, express or implied, that reasonably could be
26   interpreted as one to injure a person or physically damage property, or any comparably
     serious threat, such as to drive an enterprise out of business.”); United States v. Douglas,
27   634 F.3d 852, 861-63 (6th Cir. 2011) (discussing applicability of § 2B3.2 versus 2B3.3
     based on severity of threat to victim company); United States v. Tobin, 155 F.3d 636, 643-
28   44 (3d Cir. 1998) (“in determining whether § 2B3.2 should be applied, the focus is on the
     economic effect on the particular victim”).


                                                 -3-
 1          Counts 1-3, Wire Fraud
 2          U.S.S.G. § 2B1.1(a)          Base Offense Level:                          7
            U.S.S.G. § 2B1.1(b)(9)       Misrepresentation of Gov’t Agency            +2
 3
            Counts 5-7, Identity Theft
 4
            U.S.S.G. § 2B1.1(a)          Base Offense Level:                          6
 5
     II.    Sentencing Recommendation
 6
            The United States requests that the Court accept the proposed plea agreement and
 7
     sentence Defendant Austin Steinbart to time served, followed by one year of supervised
 8
     release. Steinbart has no prior criminal history, and it appears he did not engage in the
 9
     offense with a profit motive. See 18 U.S.C. § 3553(a)(1). Moreover, his crimes—while
10
     serious—were committed over a short time frame and through a small number of social
11
     media posts. See 18 U.S.C. § 3553(a)(2)(A). The file storage business Steinbart targeted
12
     experienced a significant increase of fraudulent email and phone activity for several days,
13
     but it effectively countered the activity to resume normal operations. And Steinbart’s
14
     YouTube channel has since been deactivated,2 so the need to protect the public from similar
15
     antics in the future is mitigated. See 18 U.S.C. § 3553(a)(2)(C).
16
            A felony conviction and a sentence of time served—roughly six and a half months
17
     of custody—should serve to deter Steinbart and others from engaging in similar criminal
18
     conduct in the future. The plea agreement contemplates a payment of restitution to any
19
     victims, although at the time of this filing the United States does not anticipate a restitution
20
     request. See 18 U.S.C. § 3553(a)(7).
21
            For all these reasons, the United States requests that the Court accept the plea
22
     agreement and sentence Defendant Austin Steinbart to time served.
23
     //
24
     //
25
26
27
            2
28          See www.youtube.com/channel/UC3SB8FR3144M3DKCZPBXcHg (last visited
     March 1, 2021).


                                                  -4-
 1          Respectfully submitted this 1st day of March 2021.
 2                                           PAUL ANTHONY MARTIN
 3                                           Acting United States Attorney
                                             District of Arizona
 4
                                             s/ Raymond K Woo
 5
                                             s/ James R Knapp
 6                                           RAYMOND K. WOO
                                             JAMES R. KNAPP
 7
                                             Assistant United States Attorneys
 8
 9
10
                                CERTIFICATE OF SERVICE
11
            I hereby certify that on today’s date, I electronically transmitted the attached
12
     document to the Clerk’s Office using the CM/ECF System and caused a copy to be mailed
13
     to the following:
14
     Austin Ryan Steinbart
15   #35841-508
     Florence-AZ-Florence-CADC-6300
16   Central Arizona Detention Center
     P.O. Box 6300
17   Florence, AZ 85132
18   s/ James Knapp
19
20
21
22
23
24
25
26
27
28


                                               -5-
